DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to Applicant’s AMENDMENT AND RESPONSE UNDER 37 C.F.R. §1.111, filed April 19, 2022.  Claims 1-19 are pending.
Response to Arguments
In view of Applicant’s amendment to the title of the invention (AMENDMENT, page 2), the objection to the title as set forth in the prior Office action dated December 21, 2021, page 2, is withdrawn.
In view of Applicant’s amendments to claims 7 and 15, removing the term “second” before “capability information request”, the claim rejection under 35 U.S.C. 112(b) as set forth in the prior Office action, page 3, is withdrawn.
Applicant's arguments filed in response to the claim rejection under 35 U.S.C. 103 as set forth in the prior Office action, pages 4-9, have been fully considered but they are not persuasive. 
 	In response to the prior rejection, Applicant has amended independent claims 1 and 17 to now recite storage of user identification information, registration related information which is related to registration of print setting information and authority information in association with each other, the authority information being either of administrator information indicating that a user is an administrator of the printer or general information indicating that the user is a general user other than the administrator of the printer.  Claims 1 and 17 have been further amended to recite, “in a first case where the first user identification information and the registration request are received from the external device, the registration related information associated with the first user identification information among the one or more user identification information in the memory is the permission information and the authority information associated with the first user identification information in the memory is the general information, register the first print setting information included in the registration request in the memory in association with the first user identification information, wherein in a second case where the first user identification information and the registration request are received from the external device, the registration related information associated with the first user identification information in the memory is the restriction information and the authority information associated with the first user identification information in the memory is the general information, the first print setting information is not registered in the memory.”  Regarding the cited prior art (Kaneda, Sasahara), Applicant asserts (AMENDMENT, page 15):
 	As described above, claims 1 and 17 are amended to clarify that the first case and the second case are cases where authority information associated with first user identification information is general information.  Neither Kaneda and Sasahara discloses information corresponding to the authority information.  Therefore, the cases where the authority information associated with the first user identification information is general information is not disclosed in Kaneda or Sasahara.

 	Applicant’s argument is not deemed persuasive.  First, Kaneda discloses the storage of authority associated with each user ID, the authority being of an administrator or a general user (Fig. 7C).  Second, according to Applicant’s amended claims, in any case where authority information associated with a user is “general”, then whether the first print setting information is registered in the memory depends on the registration related information associated with the user identification information.  As set forth in the prior Office action, pages 6-7, Sasahara discloses determination of whether to register a function for a particular user, based on a comparison of a class number associated with a user password and a class number corresponding to the function.  In combination with Kaneda, which discloses storage of administrator/general user designation, a device is provided which registers users as either “administrator” or “general”, and which determines whether a function is to be registered based on registration related information corresponding to the user password.  Therefore, in all cases, regardless of whether the user is an administrator or a general user according to Fig. 7C of Kaneda, permission/restriction of registration of the function may be based on the registration related information as set forth in Sasahara.  Thus, the added limitations to independent claims 1 and 17 would have been obvious in view of the combined teachings of Kaneda and Sasahara.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 8, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0319830 (hereinafter “Kaneda”) in view of Japanese Application Publication 2004-304826 (hereinafter “Sasahara”) (note English translation of corresponding Japanese Application 2004-147830).
           Regarding claim 1, Kaneda discloses a printer (MFP 101 (paragraph [0047]))
comprising:
           - a memory configured to store, for each of one or more user identification
information, the user identification information and registration related information which is related to registration of print setting information and authority information in association with each other, the authority information being either of administrator information indicating that a user is an administrator of the printer or general information indicating that the user is a general user other than the administrator of the printer (print preset storage unit 405 provides functions for managing, updating, referencing, and storing print presets stored in the MFP 101 (paragraph [0079]); stored items include a field 705 for identifying an owner of a print preset, and a field 706 constituting print presets associated with each owner (paragraphs [0100]-[0101], Fig. 7A); storage of authority associated with each user ID, the authority being of an administrator or a general user (Fig. 7C));
           - a communication interface (communication unit I/F 123 (paragraph [0058))); and
           - a controller (control unit 110 including a CPU 111 controls an operation of the
entire MFP 101 (paragraph [0052])) configured to:
           - receive first user identification information from an external device via the
communication interface (from host terminal (Fig. 5, step 512), the user inputs
authentication information (user name and password) (paragraph [0117]); MFP 101
receives the authentication information and executes an authentication process based
on the received authentication information (paragraph [0118]));
           - receive a registration request including first print setting information from the
external device via the communication interface, the registration request being for
requesting registration of print setting information to the memory (from host terminal
(Fig. 5, step 520), the user performs a print preset registration operation (paragraph
[(0137]); communication apparatus 102 transmits a registration request for registering
the print preset (paragraph [0137]); MFP 101 receives the print preset registration
request and executes registration processing (paragraph [0138])); and
           - in a first case where the first user identification information and the registration
request are received from the external device, register the first print setting information
included in the registration request in the memory in association with the first user
identification information (when the MFP 101 receives the print preset registration
request, the MFP 101 executes registration processing, wherein in a case where there
is no print preset with the same name, a new print preset is registered in association
with the user (paragraph [0138]));
           - wherein in a second case where the first user identification information and the
registration request are received from the external device, the first print setting
information is not registered in the memory (if the number of personal presets allowed to
be created reaches a predetermined upper limit, an error notification may be issued
without registering the print preset (paragraph [0138])).
           Regarding claim 17, Kaneda further discloses a non-transitory computer-
readable recording medium storing computer-readable instructions for a printer; wherein
the computer-readable instructions, when executed by a processor (CPU 111), cause
the printer to perform the above-recited steps (processes may be executed in
cooperation among a plurality of CPUs, RAMs, ROMs, and storages (paragraph
[0053])).
           Further regarding claims 1 and 17, Kaneda does not expressly disclose “the
registration related information being either of permission information indicating that
registration of the print setting information is permitted or restriction information
indicating that registration of the print setting information is restricted,” in combination
with registering the first print setting information included in the registration request in
the memory in association with the first user identification information when “the
registration related information associated with the first user identification information
among the one or more user identification information in the memory is the permission
information and the authority information associated with the first user identification information in the memory is the general information” in the first case, and not registering the first print setting information in the memory when “the registration related information associated with the first user identification information in the memory is the restriction information and the authority information associated with the first user identification information in the memory is the general information” in the second case.
           Sasahara discloses an image forming apparatus that stores a first table (Table 1)
listing setting classes corresponding to copying functions requiring a password, and a
second table (Table 2) listing setting classes corresponding to user passwords
(paragraph [0022]). A user who wants to register a copy function inputs a password
(paragraph [0029]). If the password is valid, then a class number corresponding to the
password is determined based on Table 2 (paragraph [0030]), and the class number is
compared with the class number corresponding to the copy function in Table 1
(paragraph [0031]). Registration of the copy function is either denied or permitted,
based on the comparison (paragraph [0031]). Thus, the class number corresponding to
the password in Table 2 represents registration related information for determining
either permission or restriction of registration of the print setting information.
           In combination with Kaneda, which discloses storage of administrator/general user designation, a device is provided which registers users as either “administrator” or “general”, and which determines whether a function is to be registered based on registration related information corresponding to the user password.  Therefore, in all cases, regardless of whether the user is an administrator or a general user according to Fig. 7C of Kaneda, permission/restriction of registration of the function may be based on the registration related information as set forth in Sasahara.
           Restricting registration of print and copy functions in this manner assures that
only authorized users are able to perform certain functions on the image forming
apparatus, thereby discouraging misuse of the apparatus. Thus, it would have been
obvious for one of ordinary skill in the art to modify the teaching of Kaneda by providing
storage of registration related information for either permitting or restricting registration
of print setting information, such as taught by Sasahara.
           Regarding claim 2, Kaneda discloses wherein the controller is further configured
to:
           - receive first capability information request from the external device via the
communication interface, the first capability information request being for requesting
sending of capability information indicating a capability of the printer (communication
apparatus 102 transmits an acquisition request, to the MFP 101, for acquiring printer
attribute information (for personal use) including identification information (paragraph
[0120])); and
           - in a case where the first capability information request is received from the
external device, send the capability information to the external device via the
communication interface (generated attribute information (for personal use) is
transmitted to the communication apparatus 102 as a response to the transmitted
request (paragraph [0122])),
           - wherein in a case where a first predetermined operation is performed on the
external device after the capability information has been sent to the external device, the
registration request including the first user identification information is received from the
external device (communication apparatus 102 transmits a registration request for
registering the print preset including identification information (paragraph [0137]); MFP
101 receives the print preset registration request and executes registration processing
(paragraph [0138)])).
           Regarding claim 3, Kaneda discloses wherein the controller is further configured
to:
           - receive an access request for requesting an access to a web server in the
printer from the external device via the communication interface (Web server 416
receives an HTTP request via an HTTP communication, and assigns the request to a
Web service specified by the request and perform control such that the Web service
provides the specified service (paragraph [0072])); and
           - in a case where the access request is received from the external device, send
acceptance screen data to the external device via the communication interface, the
acceptance screen data representing an acceptance screen for accepting in input of
user identification information (remote Ul service 415 is a Web service that provides a
remote user interface function for executing device setting and management of the MFP
101 via an external Web browser (paragraph [0074]); authentication screen provided to
communication apparatus 102 in response to an authentication request for inputting
user information (paragraph [0116])),
           - wherein in a case where the first user identification information is inputted to the
acceptance screen after the acceptance screen data has been sent to the external
device, the first user identification information is received from the external device
(when the input of the authentication information is accepted and pressing of the OK
button is detected, the communication apparatus 102 transmits authentication
information to the MFP 101 (paragraph [0118])); and
           - in a case where the first user identification information is received from the
external device and a second predetermined operation is performed on the external
device, the registration request is received from the external device (when the
communication apparatus 102 detects that a user operation for registering a print preset
in the MFP 101 is performed, the communication apparatus 102 transmits a registration
request for registering the print preset including identification information (session ID)
(paragraph [0137]); operation to register print request (step 520) subsequent to input of
authentication information (step 512) (Fig. 5)).
           Regarding claim 8, Kaneda discloses wherein:
           - the first print setting information is information sent to the external device for the
printer to execute printing according to an Internet Printing Protocol (IPP) (IPP service
414 has a function of notifying a communication apparatus of attribute information of the
MFP 101, and having a function of receiving print data conforming to the IPP from the
communication apparatus and transmitting the received print data to a print job
generation unit 402, and further has a function of accepting a print preset registration
request from an IPP-compliant print client and registering the print preset in a setting
storage unit 403 (paragraph [0073])).
           Regarding claim 19, Kaneda discloses wherein the controller is further configured to:
           - in a case where the first user identification information and the registration
request are received from the external device, register the first print setting information
included in the registration request in the memory in association with the first user
identification information (when the MFP 101 receives the print preset registration
request, the MFP 101 executes registration processing, wherein in a case where there
is no print preset with the same name, a new print preset is registered in association
with the user (paragraph [0138]));
           - wherein in a case where the first user identification information and the
registration request are received from the external device, the first print setting
information is not registered in the memory (if the number of personal presets allowed to
be created reaches a predetermined upper limit, an error notification may be issued
without registering the print preset (paragraph [0138])).
           Kaneda does not expressly disclose registering the first print setting information in the memory when “the registration related information associated with the first user identification information is the permission information and the authority information associated with the first user identification information in the memory is the administrator information” in the first case, and not registering the first print setting information in the memory when “the registration related information associated with the first user identification information in the memory is the restriction information and the authority information associated with the first user identification information in the memory is the administrator information” in the second case.
           As set forth above regarding claim 1, Sasahara discloses an image forming apparatus that stores a first table (Table 1) listing setting classes corresponding to copying functions requiring a password, and a second table (Table 2) listing setting classes corresponding to user passwords (paragraph [0022]). A user who wants to register a copy function inputs a password (paragraph [0029]). If the password is valid, then a class number corresponding to the password is determined based on Table 2 (paragraph [0030]), and the class number is compared with the class number corresponding to the copy function in Table 1 (paragraph [0031]). Registration of the copy function is either denied or permitted, based on the comparison (paragraph [0031]). Thus, the class number corresponding to the password in Table 2 represents registration related information for determining either permission or restriction of registration of the print setting information.
           As set forth above, in combination with Kaneda, which discloses storage of administrator/general user designation, a device is provided which registers users as either “administrator” or “general”, and which determines whether a function is to be registered based on registration related information corresponding to the user password.  Therefore, in all cases, regardless of whether the user is an administrator or a general user according to Fig. 7C of Kaneda, permission/restriction of registration of the function may be based on the registration related information as set forth in Sasahara.  
           Furthermore, with the combination of the limitations of claim 1 and claim 19, it is apparent that whether the user is an administrator or a general user is irrelevant as to whether the print setting information is registered.  Regardless of the authority designation of the user, the print setting information is registered if the user identification information is the permission information, and is not registered if the user identification information is the restriction information.
           Restricting registration of print and copy functions in this manner assures that
only authorized users are able to perform certain functions on the image forming
apparatus, thereby discouraging misuse of the apparatus. Thus, it would have been
obvious for one of ordinary skill in the art to modify the teaching of Kaneda by providing
storage of registration related information for either permitting or restricting registration
of print setting information, such as taught by Sasahara. 
Allowable Subject Matter
Claims 9-16 and 18 are allowed.
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
           Regarding claim 4, the cited prior art fails to disclose or suggest Applicant's
printer as in claim 1, further including the following limitations:
           - wherein in the first case where a specific printing condition that is included in
the first print setting information and corresponds to the specific setting item is included
in the permission print condition associated with the first user identification information,
the first print setting information is registered in the memory in association with the first
user identification information,
           - wherein in the first case where the specific print condition is not included in the
permission print condition, the first print setting information is not registered in the
memory.
           Claims 5 and 6 depend from claim 4.
           Regarding claim 7, the cited prior art fails to disclose or suggest Applicant's
printer as in claim 1, including the following limitations:
           - wherein the controller is further configured to:
           - after the first print setting information has been registered in the memory in
association with the first user identification information, receive capability information request including the first user identification information from the external device via the communication interface, the capability information request being for requesting sending of capability information indicating a capability of the printer;
           - in a case where the capability information request is received from the external device and the specific print condition is included in the permission print condition associated with the first user identification information included in the capability information request, send the capability information and the first print setting information to the external device via the communication interface; and
           - in a case where the capability information request is received from the external device and the specific print condition is not included in the permission print condition, send the capability information to the external device via the communication interface without sending the first print setting information to the external device.
           Regarding claim 9, the cited prior art fails to disclose or suggest Applicant’s
printer, including the following limitation:
           - in a case where the first user identification information is received from the
external device in a state where registration related information associated with the first
user identification information is the restriction information, send a restriction request to
the external device via the communication interface, the first user identification
information being included in the one or more user identification information in the
memory, and the restriction request being for requesting restriction on sending of a
registration request for requesting registration of the print setting information to the
memory, wherein in a case where the first user identification information is received
from the external device in a state where the registration related information associated
with the first user identification information in the memory is the permission information,
the restriction request is not sent.
           Claims 10-16 depend from claim 9.
           Claim 18, drawn to a non-transitory computer-readable recording medium,
similarly recite the allowable subject matter of claim 9.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677